Citation Nr: 1452816	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  10-26 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a left knee injury, status post anterior cruciate ligament repair.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to June 2008. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The June 2009 decision granted service connection for the left knee disability and assigned an initial noncompensable (0 percent) disability rating, retroactively effective from June 30, 2008, the date of the Veteran's service connection claim.  The Veteran moved and his case was transferred to the St. Petersburg RO.  The Board notes that the Veteran now lives in Virginia.

In January 2014, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  Upon remand, the AMC issued another rating decision in June 2014, which increased the disability rating for the left knee disability to 10 percent.  The 10 percent rating was made retroactively effective from June 30, 2008.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDING OF FACT

Throughout the appeal, the Veteran's left knee injury, status post anterior cruciate ligament repair, has been manifested by flexion limited, at worst, to 130 degrees and normal extension, even when considering his pain, but has not been manifested by instability, subluxation, or occasional incapacitating exacerbations.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a left knee injury, status post anterior cruciate ligament repair, are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5260-5003 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for a left knee disability.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in October 2008 before the grant of service connection for a left knee disability was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2013).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in April 2014.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied as to substantial compliance with its January 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination, which he had in April 2014.  The remand also directed the AOJ to obtain the Veteran's recent VA treatment records, which were obtained and associated with his claims file.  Finally, as directed by the remand, the AOJ readjudicated the Veteran's claim in the June 2014 Supplemental Statement of the Case (SSOC).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is currently in receipt of a 10 percent initial disability rating under 38 C.F.R. § 4.71a, DCs 5260-5003 for his left knee disability.  He seeks a higher initial evaluation.

DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, then DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved.  38 C.F.R. § 4.71a. 
Here, the appropriate DCs for limitation of motion of the knee are DCs 5260 and 5261.  

Under DC 5260, a 10 percent rating requires flexion of the knee limited to 45 degrees.  A 20 percent rating is warranted for flexion of the knee limited to 30 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, a 10 percent rating requires extension limited to at least 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  38 C.F.R. 
§ 4.71a.  

For comparison, normal range of motion in the knee is from 0 degrees of extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II (2012).

In VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003-5010 (for the arthritis of the knee) and DC 5257 (for the instability of the knee) based on additional disability.  It was specified that, for a knee disability already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DC 5260 (flexion) or DC 5261 (extension).  Hence, if a claimant has a disability rating under DC 5257 for instability of the knee and there is also X-ray evidence of arthritis and resulting limitation of motion, a separate rating is available under DC 5003-5010.  It is also possible to receive separate ratings for limitation of flexion (DC 5260) and limitation of extension (DC 5261) for a disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for recurrent subluxation or lateral instability which is productive of slight impairment of the knee.  A 20 percent rating is warranted for recurrent subluxation or lateral instability that is productive of moderate impairment of the knee.  Id.  The words "slight," "moderate" and "severe", as used in the various diagnostic codes, are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In other words, the use of these descriptive terms is not altogether dispositive of the rating that should be assigned, but it is nonetheless probative evidence to be considered in making this important determination.  38 C.F.R. §§ 4.2, 4.6.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his service-connected left knee injury, status post anterior cruciate ligament repair.  

Regarding the limitation of motion codes, as noted above, a claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DC 5260 or DC 5261.  VAOPGCPREC 9-98.  However, the evidence of record does not establish that the Veteran's flexion of the left knee has been limited to 30 degrees at any time during the appeal period, to warrant a higher disability rating of 20 percent, even when considering the Veteran's pain.  At his November 2008 VA examination, the Veteran had normal flexion of his left knee (140 degrees) without any objective evidence of pain.  At his April 2014 VA examination, the Veteran had had flexion of the left knee limited to 135 degrees, with objective evidence of painful motion at 130 degrees.  The evidence of record also does not establish that the Veteran's extension of the left knee has been limited to 10 degrees, to warrant a separate rating, even when considering the Veteran's pain.  At his November 2008 and April 2014 VA examinations, the Veteran had normal extension of the left knee (0 degrees) without any objective evidence of painful motion.  The treatment records do not provide contrary evidence.  For instance, a June 2011 VA treatment record found that the Veteran did not have any limitation of ranges of motion of his left knee.  Thus, the Veteran is not entitled to an initial disability rating in excess of 10 percent based on his limitation of motion of the left knee.  38 C.F.R. § 4.71a, DCs 5260, 5261.  

The evidence described above establishes that the Veteran does not warrant a compensable disability rating for his left knee disability under the limitation of motion codes (DCs 5260 and 5261).  38 C.F.R. § 4.71a.  In instances where there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, but there is degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted.  38 C.F.R. § 4.71a.  However, the evidence of record does not establish that the Veteran has occasional incapacitating exacerbations from his left knee disability.  Specifically, the November 2008 VA examiner found that the Veteran did not have any incapacitating episodes of arthritis, and the Veteran denied any pain or flare-ups at this examination.  At the April 2014 VA examination, the Veteran denied any flare-ups of his left knee.  The treatment records do not provide contrary evidence.  This evidence does not establish that the Veteran's left knee is manifested by occasional incapacitating episodes, and thus the Veteran is not entitled to a higher 20 percent under DC 5003.  38 C.F.R. § 4.71a.  

The Veteran is also not entitled to a separate disability rating under DC 5257 for instability or subluxation of the left knee.  38 C.F.R. § 4.71a.  In this regard, in a statement dated March 2011, the Veteran reported that his left knee "is completely unstable at this time."  However, an instability or subluxation diagnosis is not contained in any of the VA examinations or treatment records.  The Board notes that a September 2010 VA treatment record found that the Veteran had a positive drawer sign for his left knee.  Based on this test finding, the VA physician did not provide a diagnosis of instability or subluxation, despite the Veteran's complaints of giving way and the use of a knee brace.  Further, at the November 2008 and April 2014 VA examinations, the Veteran's left knee was stable upon testing, and no diagnosis of instability or subluxation was provided.  VA treatment records dated in August 2010, March 2012, and April 2012 also found that the Veteran did not have instability in his left knee.  Thus, the Veteran is not entitled to a separate disability rating under DC 5257 for subluxation or instability of his service-connected left knee disability.  38 C.F.R. § 4.71a, DC 5257.  

The remainder of the DCs pertaining to the knee and leg also do not justify disability ratings in excess of 10 percent for the service-connected left knee disability.  Taking the remaining codes in numerical order, DC 5256 is not applicable because there is no ankylosis of the Veteran's knee.  The existence of ankylosis is not supported by the Veteran's ranges of motion.  The November 2008 VA examiner also made a specific finding that the Veteran did not have joint ankylosis.  DC 5258 is applicable where there is dislocated cartilage of the knee, and DC 5259 is applicable where there is removal of cartilage of the knee.  These codes have not been raised by the aforementioned medical evidence, as there were no structural abnormalities of the Veteran's left knee noted at the VA examinations or in the VA treatment records.  An X-ray taken at the November 2008 VA examination found that the left knee did not have any acute fracture or dislocation.  The November 2008 VA examiner determined that the Veteran did not have a patellar or meniscus abnormality.  The April 2014 found that the Veteran did not have a history of recurrent patellar dislocation.  The Veteran also did not have any tibia impairment, fibular impairment, meniscal condition, or deformity of the left knee.  Thus, the Veteran is not entitled to separate disability ratings under DC 5258 or DC 5262.  Additionally, the Veteran is already in receipt of the maximum schedular rating of 10 percent under DC 5259 and DC 5263.  The treatment records do not provide contrary evidence.  Thus, these remaining DCs do not justify a disability rating in excess of 10 percent for the service-connected left knee disability.  38 C.F.R. § 4.71a.

Therefore, the Veteran is not entitled to an initial disability rating in excess of 10 percent for his service-connected left knee injury, status post anterior cruciate ligament repair.  38 C.F.R. § 4.71a.

In forming this decision, the Board has considered the Veteran's complaints of pain in the left knee.  However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under the knee regulations.  38 C.F.R. § 4.71a.

Specifically, at the November 2008 VA examination, the Veteran denied any pain or flare-ups of his left knee.  He indicated that he could complete his activities of daily living.  He did not have any functional limitations upon standing or walking with the left knee.  The VA examiner found that the Veteran did not have objective evidence of painful motion or additional limitation of motion of the left knee upon repetitive use.  

At the April 2014 VA examination, the Veteran denied any flare-ups of his left knee.  At the examination, the Veteran was able to perform repetitive-use testing with three repetitions.  The examiner determined that the Veteran did not have any additional limitation in his ranges of motion of the left knee following repetitive-use testing.  The Veteran did have function loss and/or functional impairment of the left knee.  Specifically, the examiner indicated that the Veteran had less movement than normal, pain on movement, and swelling of the left knee.  The examiner found that the Veteran did not have painful motion, fatigue, lack of endurance, weakness, or loss of function of the left knee with repetitive use, except as noted.  The examiner stated that an opinion regarding if, when, and to what extent, in degrees, further "repetitive use" or reported "flare-ups" could significantly limit the functional ability of the left knee, was not one with literature support, but instead based on clinical information including history and physical findings.  The examiner opined that more definitive loss of function due to flare-ups of the left knee, besides from that stated above, could not be determined without resorting to mere speculation.

The treatment records do not provide contrary evidence.

Given that the Veteran was able to achieve the aforementioned ranges of motion of the left knee on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the left knee to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the left knee based on additional functional limitation following repetitive use or flare-ups of the joint.
It also bears reiterating that the Veteran does not have sufficient limitation of flexion or extension in his left knee, even when considering his pain, to warrant the minimum compensable rating of 10 percent under DCs 5260 or 5261.  Thus, his current 10 percent rating for his service-connected left knee disability under DCs 5260-5003 is the means of compensating him for the additional impairment - including additional limitation of motion, from his chronic pain from the degenerative changes in this knee.  Thus, he is already receiving the appropriate amount of compensation for the pain and other DeLuca factors.

In his September 2008 service connection claim and at the April 2014 VA examination, the Veteran reported numbness of his left knee.  However, at the November 2008 VA examination, the Veteran's sensory examination was intact to light touch, vibration, position sense, and pain in the lower left extremity.  The April 2014 VA examination and the treatment records do not provide contrary evidence.  For instance, June 2011 and March 2012 VA treatment records found that the Veteran had normal sensation and intact sensory functions in his left knee.  Thus, the Board finds that the Veteran is not entitled to a separate disability rating for any neurological impairment of his service-connected left knee.  38 C.F.R. § 4.124a (2013).

Finally, the Board observes that the Veteran has a scar associated with his service-connected left knee disability.  Specifically, at the November 2008 VA examination, the examiner found that the Veteran had an 11.5 centimeter (cm.) by 1.0 cm. surgical scar at the location of the left infra- (pre) patellar tuberosity.  The scar was darker than the surrounding tissue and nonadhered to the underlying tissue.  The scar demonstrated normal atrophy without any signs of compromise.  The examiner found that the scar represented zero percent of the exposed body surface area and less than five percent of the total body surface area.  At the April 2014 VA examination, the VA examiner opined that the left knee scar was unchanged.  The examiner stated that the Veteran's left knee scar was not painful or unstable, and did not have a total area greater than 39 square cm. (6 square inches).  At neither examination did the Veteran report that his scar was painful.  The treatment records do not provide contrary evidence.  For instance, an April 2012 VA treatment record found that the Veteran's scar was 10 cm. in length.  Accordingly, the Veteran is not entitled to a separate, compensable disability rating for the scar on his left knee because the evidence of record does not establish that the associated left knee scar is painful, unstable (frequent loss of covering of skin over the scar), deep (associated with underlying soft tissue damage), or causes limitation of function of the affected part (the feet).  The scar also covers an area of less than 144 square inches (929 square centimeters).  Therefore, consideration of a separate compensable evaluation for the scar of the service-connected left knee disability is not warranted.  38 C.F.R. Part 4, DCs 7801, 7802, 7803, 7804, 7805 (2013).  (The Board observes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  Here, the Veteran's service connection claim was filed in September 2008, and no such request for review under the new criteria has been made.  Additionally, regulatory changes were made in 2012, but these changes involve only a correction to the applicability date of the 2008 regulations, and do not involve any substantive changes.  Thus, they are not pertinent to the appeal, as the 2008 regulations do not apply to the Veteran.) 

Additionally, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant a staged rating.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of an initial disability rating in excess of 10 percent for the service-connected a left knee injury, status post anterior cruciate ligament repair at any time during the appeal period.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular and TDIU Consideration 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's left knee disability fully address his symptoms, which include mainly pain, weakness, and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the left knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, weakness, stiffness, temperature changes, redness, and swelling in his left knee, which affect his ability to stand for prolonged periods.  The regulations address limitation of motion, pain, and weakness, and the Veteran's pain, weakness, stiffness, heat, redness, and swelling were considered in assigning him his current disability rating.  However, even with consideration of these symptoms, his ranges of motion of the left knee were not severe enough to warrant higher disability rating.  Thus, the Veteran's symptoms were considered in the aforementioned discussion of the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At both VA examinations, the Veteran reported that he was currently employed, and there is no allegation that his service-connected left knee disability has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 










	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial disability rating in excess of 10 percent for a left knee injury, status post anterior cruciate ligament repair, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


